                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BRITTNEY TURNER                                         CASE NO. C19-0545-JCC
10                             Petitioner,                   ORDER
11          v.

12   ISRAEL JACQUES,

13                             Respondent.
14

15          This matter comes before the Court on Petitioner Brittney Turner’s objections (Dkt. No.
16   9) to the report and recommendation (“R&R”) (Dkt. No. 8) of the Honorable Brian A. Tsuchida,
17   United States Magistrate Judge. Having thoroughly considered the parties’ briefing and the
18   relevant record, the Court hereby OVERRULES Petitioner’s objections, ADOPTS Judge
19   Tsuchida’s R&R, and DISMISSES Petitioner’s complaint for the reasons explained herein.
20          On March 14, 2018 Petitioner was sentenced for conspiracy to distribute controlled
21   substances. (Dkt. No. 3 at 3.) Petitioner is currently serving her sentence at the SeaTac Federal
22   Detention Center. (Id.) In December 2018, the First Step Act (“FSA”) was signed into law. (Id.
23   at 1.) Section 102(b)(1) of the FSA amends 18 U.S.C. § 3624(b)(1), mandating that federal
24   inmates may receive a maximum of 54 days of good conduct credit per year of their sentence, as
25   opposed to the current Bureau of Prisons regulations, which mandate a maximum of 47 days. (Id.
26   at 3–4.) Section 102(b)(2) delays implementation of any amendment to 18 U.S.C. § 3624 until


     ORDER
     C19-0545-JCC
     PAGE - 1
 1   July 19, 2019. (Dkt. No. 8 at 7.)

 2           In April 2019, Petitioner filed a motion for habeas corpus relief. (Dkt. No. 3.) Petitioner

 3   argues that § 102(b)(1) went into effect on December 21, 2018—the day that the President

 4   signed the FSA. (Id.) Petitioner argues that she is entitled to 24 additional days of good time

 5   credit under § 102(b)(1). (Id. at 3–4.) Judge Tsuchida found that the amendment does not go into

 6   effect until July 19, 2019, and he therefore recommends dismissing Petitioner’s complaint. (Dkt.

 7   No. 8 at 1.) Petitioner has filed an objection to the R&R, arguing that the amendment took effect

 8   on December 21, 2018. (Dkt. No. 9.)
 9            In Bottinelli v. Salazar, the Ninth Circuit definitively addressed the issue of when §
10   102(b)(1) takes effect. See Bottinelli v. Salazar, 2019 WL 3071298, slip op. at 5 (9th Cir. 2019).
11   The Ninth Circuit stated that, “We hold that the [FSA’s] good time credit amendment did not
12   take immediate effect upon enactment but will become effective with the establishment of the
13   ‘risk and needs assessment system’ on July 19, 2019.” Id. Therefore, the Court finds that §
14   102(b)(1) of the FSA takes effect on July 19, 2019, not December 21, 2018.
15           For the foregoing reasons, the Court OVERRULES Petitioner’s objection (Dkt. No. 9),
16   ADOPTS Judge Tsuchida’s R&R (Dkt. No. 8), and DISMISSES Petitioner’s complaint with
17   prejudice. 1
18           DATED this 30th day of July 2019.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23
     1
24    Petitioner’s scheduled release date from SeaTac was June 12, 2019. (Dkt. No. 3 at 3.) The
     Court is unaware of Petitioner’s current location at this time. If Petitioner was released from
25   custody as scheduled on June 12, Petitioner’s motion for habeas corpus relief may be moot.
     Additionally, § 102(b)(1) of the FSA took effect on July 19, 2019, which may provide another
26   basis for the mootness of Petitioner’s motion.

     ORDER
     C19-0545-JCC
     PAGE - 2
